DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: elements 31 and 32 referenced in the second paragraph of page 9 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it should be in single paragraph form and the last line referencing the Figure should be deleted.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 16 and 26 are objected to because of the following informalities:  the last two lines of Claim 16 are a duplicate recitation of lines 1-3 of the claim, applicant has claimed the same limitation twice, and in line 5 of Claim 26, the term “a braking system” should read –the braking system—as this term was previously recited in the earlier lines of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 21, 22, 23, 24, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18 (in line 7), claim 21 (second to last line), claim 23 (in lines 3 and 4), claim 24 (in the last two lines), claim 25 (in lines 1 and 3), and in claim 26 (line 3), the phrases "in particular" render the claims indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 22 recites the limitation "the longitudinal deceleration" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14, 19-21, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,505,384 to Ljungdahl in view of German Patent No. DE 102016007436 to Angel.
Regarding Claim 14, Ljungdahl discloses a method for carrying out a cleaning operation for at least one braking device 13 of a braking system in a motor vehicle (see Figure 1) having most all the features of the instant invention including:  setting a braking pressure by components 5 of the braking device 13 in accordance with a predefined braking pressure curve (see column 3 lines 11-20), and correcting a setpoint motor torque that is to be provided by a drive motor of the motor vehicle and that is dependent on a braking effect brought about by the set braking pressure (see column 3 lines 43-56).
However, Ljungdahl does not disclose that the braking pressure curve, during the cleaning operation, specifies braking pressures that vary over time for the braking device.
Angel is relied upon merely for his teachings of a method for carrying out a cleaning operation for a braking device (see page 1 lines 10-11 of applicant’s provided translation) including setting a braking pressure with a predefined braking pressure curve, wherein the braking pressure curve, during the cleaning operation, specifies braking pressures that vary over time for the braking device (see page 5 lines 198-202 and page 6 lines 219-223 of applicant’s provided translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the method for carrying out a cleaning operation of Ljungdahl to include the predetermined braking pressure curve, during the cleaning operation, exhibiting braking pressures that vary over time for the braking device as taught by Angel so that different cleaning stages can be performed.  By offering various cleaning stages which differ in increasing brake pressure and/or longer activity phases, different levels of soiling of the brake device can be accounted for.
Regarding Claim 19, Ljungdahl, as modified, further discloses that the cleaning operation can be ended when an actual braking characteristic value which specifies an instantaneous braking effect corresponds to a predetermined setpoint braking characteristic value which specifies a predetermined braking effect (see column 3 lines 4 et al of Ljungdahl).
Regarding Claim 20, Ljungdahl, as modified, further discloses that the actual brake characteristic value can be specified by a ratio between a differential motor torque to be set due to the correction and a braking pressure applied thereto (see column 3 lines 47-56 of Ljungdahl).
Regarding Claim 21, Ljungdahl, as modified, further discloses that the cleaning operation is started when one or more activation conditions are present, wherein the activation conditions comprise the vehicle moving at a minimum speed, the brake pedal not being actuated, and a predetermined time period having been reached or exceeded since the end of the last cleaning operation, wherein the predetermined time period depends on ambient conditions (see column 3 lines 35-42 of Ljungdahl).
Regarding Claim 24, Ljungdahl, as modified, further discloses that the cleaning operation is terminated if one or more termination conditions are present, wherein the termination conditions comprise actuation of a brake pedal being recognized (see column 3 lines 4-10 and lines 35-42 of Ljungdahl).
Regarding Claim 25, see Claim 14 above.
Regarding Claim 26, see Claim 14 above and further note that the vehicle system further comprises:  the braking system with a brake control unit 1 which is designed to set the braking pressure by means of components of the braking device 13 in accordance with a predetermined braking pressure curve, and a drive system with a motor control unit 2 which is designed to correct the setpoint motor torque to be set by a drive motor of the motor vehicle in accordance with a braking effect brought about by the set braking pressure (see Figure 1 of Ljungdahl).

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,505,384 to Ljungdahl in view of German Patent No. DE 102016007436 to Angel as applied to claims 14, 19-21, and 24-26 above, and further in view of U.S. Patent No. 9,963,129 to Betz et al.
Regarding Claim 15, Ljungdahl, as modified, discloses most all the features of the instant invention as applied above, except for the brake pressure curve having one or more rise phases with a rising braking pressure and one or more plateau phases each with a constant braking pressure.
Betz et al are relied upon merely for their teachings of a control device for a vehicle braking system that involves setting a braking pressure by components of the braking device in accordance with a predefined braking pressure curve, wherein the  brake pressure curve has one or more rise phases (see Figure 1Aa and the curve between times t0 and t1 or the curve between times t4 to t5)) with a rising braking pressure and one or more plateau phases (see Figure 1Aa and the curve between times t2 to t3 or the curve between times t5 to t6), see also column 7 lines 3 et al.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the brake pressure curve of Ljungdahl, as modified, to have the claimed rise and plateau phases as taught by Betz et al to better regulate the brake pressure within the braking system to account for multiple cleaning phases. 
Regarding Claim 16, Ljungdahl, as modified, does not specifically disclose that the one or more plateau phases of the braking pressure curve are each predetermined with a time period between 3 and 10 seconds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the plateau phases of the braking pressure curve of Ljungdahl, as modified, to have a time period between 3 and 10 seconds as a matter of design preference dependent upon the desired duration of constant braking pressure to take place within the brake system and the desired stage of cleaning being undergone.
Regarding Claim 17, Ljungdahl, as modified, further discloses that the braking pressure curve is provided as a function of an actual braking characteristic value that indicates an instantaneous braking effect in that a respective plateau value of the braking pressure predetermined by the braking pressure curve during the plateau phases (i.e., between times t1 and t2 of Betz et al) is predetermined as a function of an actual braking characteristic value occurring during the respectively preceding rise phase (i.e., between times t0 and t1 of Betz et al), see also Figure 1Aa and column 7 lines 6-27 of Betz et al.

Claim(s) 18, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,505,384 to Ljungdahl in view of German Patent No. DE 102016007436 to Angel as applied to claims 14, 19-21, and 24-26 above, and further in view of German Patent No. DE 102012213552 to Steidl et al.
Regarding Claim 18, Ljungdahl, as modified, discloses most all the features of the instant invention as applied above, except for the setpoint motor torque to be set being corrected by the drive motor of the motor vehicle with aid of a longitudinal acceleration control, which sets the setpoint motor torque as a function of a deviation between a predefined setpoint longitudinal acceleration specification and an actual longitudinal acceleration specification, wherein the setpoint longitudinal acceleration specification specifies a longitudinal acceleration of the motor vehicle upon activation of the cleaning operation or is determined from an accelerator pedal position during the cleaning operation.
Steidl et al are relied upon merely for their teachings of a method for setting a braking process by controlling vehicle deceleration, wherein a setpoint motor torque to be set is corrected by a drive motor of the motor vehicle with aid of a longitudinal acceleration control, which sets the setpoint motor torque as a function of a deviation between a predefined setpoint longitudinal acceleration specification and an actual longitudinal acceleration specification, wherein the setpoint longitudinal acceleration specification specifies a longitudinal acceleration of the motor vehicle during performance of activation requirements or is determined from an accelerator pedal position (see pages 5 and 6 of applicant’s provided translation of the reference).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the method of Ljungdahl, as modified, so that the setpoint motor torque to be set is corrected by the drive motor of the vehicle with the aid of longitudinal acceleration control as claimed as taught by Steidl et al in order to better control the speed of the vehicle during a cleaning operation and to improve the vehicle’s overall response behavior during that time. 
Regarding Claim 22, Ljungdahl, as modified, further discloses that the cleaning operation is ended in that the braking pressure is reduced in accordance with a predetermined chronological braking pressure reduction curve and the longitudinal deceleration brought about by the currently set braking pressure is corrected by the setpoint motor torque to be set by the drive motor of the motor vehicle (see page 2 lines 43-57 of Steidl et al).
Regarding Claim 23, Ljungdahl, as modified further discloses that the chronological braking pressure reduction curve corresponds to a monotonically linearly falling braking pressure curve up to a braking pressure of 0 (see column 3 lines 43-56 of Ljungdahl).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PG Publication No. 2005/0124462 to Wagner et al., British Patent No. GB 2478355 to Langli et al., British Patent No. GB 2498794 to Reynolds et al., and Korean Patent No. 10-2020-0058839 all disclose methods, devices, and vehicle systems for carrying out cleaning operations for braking devices of braking systems similar to applicant’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        11/29/22